PER CURIAM.
Nicole P. Myers ("Defendant") appeals from the judgment of the trial court convicting her of one count of third-degree domestic assault, following a jury trial. Defendant asserts one point on appeal, arguing the trial court plainly erred in failing to instruct the jury on self-defense sua sponte. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Supreme Court Rule 84.16(b) (2018).